—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of disposition of the Family *305Court, Kings County (Segal, J.), dated May 16, 2000, as, upon a fact-finding order of the same court, dated August 9, 1999, determined that he neglected the subject child. The appeal from the order of disposition brings up for review the fact-finding order dated August 9, 1999.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Although the dispositional order has expired, the adjudication of neglect constitutes a permanent and significant stigma. Moreover, the finding of neglect might indirectly affect the father’s status in potential future proceedings. Therefore, the appeal is not academic (see Matter of Sidney S., 292 AD2d 534).
The finding of the Family Court that the father neglected the subject child was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f| [i] [B]; § 1046 [b] [i]). The father’s own testimony at the fact-finding hearing, as well as the testimony of several witnesses as to their personal observations of the father’s inappropriate treatment of the child and the child’s resulting emotional impairment, provided sufficient corroboration of the child’s statements to warrant a finding of neglect (see Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112, 119; Matter of Khadryah H., 295 AD2d 607, 608). Florio, J.P., S. Miller, Adams and Crane, JJ., concur.